                         Case 2:21-cv-01111-MCE-AC Document 26 Filed 07/21/21 Page 1 of 4


                     1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                         Fred R. Puglisi, Cal. Bar No. 121822
                     2   Jay T. Ramsey, Cal. Bar No. 273160
                         1901 Avenue of The Stars, Suite 1600
                     3   Los Angeles, California 90067-6055
                         Telephone: 310.228.3700
                     4   Facsimile: 310.228.3701
                     5   Attorneys for Plaintiff
                         Precision for Medicine, LLC (F/K/A Precision Oncology
                     6   LLC; F/K/A Act Oncology, LLC)
                     7   MORGAN, LEWIS & BOCKIUS LLP
                         Andrew J. Gray IV, Cal. Bar No. 202137
                     8   andrew.gray@morganlewis.com
                         Walter S. Tester, Cal. Bar No. 287228
                     9   scott.tester@morganlewis.com
                         1400 Page Mill Road
                    10   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                    11   Fax: +1.650.843.4001
                    12   Lucy Wang, Cal. Bar No. 257771
                         lucy.wang@morganlewis.com
                    13   One Market
                         Spear Street Tower
                    14   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                    15   Fax: +1.415.442.1001
                    16   Attorneys for Defendant
                         SureClinical, Inc.
                    17

                    18                                UNITED STATES DISTRICT COURT
                    19                              EASTERN DISTRICT OF CALIFORNIA
                    20                                      SACRAMENTO DIVISION
                    21
                         Precision for Medicine, LLC (f/k/a Precision     Case No. 2:21-cv-01111-MCE-AC
                    22   Oncology LLC; f/k/a ACT Oncology, LLC),
                                                                          JOINT STIPULATION CONTINUING
                    23                         Plaintiff,                 HEARING DATE AND ORDER
                                                                          GRANTING SAME
                    24                  vs.
                                                                         Judge: Morrison C. England, Jr.
                    25   SureClinical, Inc.,                             Hearing Date: July 22, 2021
                                                                         Time: 11:00AM
                    26                         Defendant.
                    27

                    28
MORGAN, LEWIS &                                                                    JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC
 ATTORNEYS AT LAW                                                                PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 26 Filed 07/21/21 Page 2 of 4


                     1          Plaintiff Precision for Medicine, LLC (f/k/a Precision Oncology LLC; f/k/a ACT
                     2   Oncology, LLC) (“Precision”) and Defendant SureClinical, Inc. (“SureClinical”) (collectively,
                     3   the “Parties”), by and through their respective counsel, respectfully submit this stipulation.
                     4          WHEREAS, on June 23, 2021, Precision filed its Complaint in the above-captioned matter
                     5   and filed a Motion for Temporary Restraining Order (“TRO”) and Preliminary Injunction.
                     6          WHEREAS, on June 23, 2021, the Court granted the TRO until July 8, 2021 and further
                     7   scheduled a hearing on July 8, 2021 to consider Precision’s Motion for Preliminary Injunction.
                     8          WHEREAS, on July 7, 2021, the Parties informed the Court that they are engaging in
                     9   business discussions and requested a two-week continuance of the hearing on the Motion for
                    10   Preliminary Injunction.
                    11          WHEREAS, on July 7, 2021, the Court granted the Parties’ joint stipulation to continue
                    12   the hearing on the Motion for Preliminary Injunction and to extend the TRO to July 22, 2021,
                    13   subject to the Parties’ agreement that Precision will not initiate more than one export at a time
                    14   during the period through the continued hearing date on the Motion for Preliminary Injunction .
                    15          WHEREAS, the Parties are continuing to engage in business discussions.
                    16          NOW THEREFORE, the Parties hereby stipulate and agree, as follows:
                    17              1. Subject to the approval of the Court, that the hearing on Precision’s Motion for
                    18                  Preliminary Injunction currently scheduled for July 22, 2021, be continued until a
                    19                  date and time at the Court’s earliest convenience on or after August 6, 2021.
                    20              2. The TRO entered by the Court on June 23, 2021 shall remain in full force and
                    21                  effect until the continued hearing date on the Motion for Preliminary Injunction.
                    22              3. During the period from now until the continued hearing date on the Motion for
                    23                  Preliminary Injunction, Precision and SureClinical have agreed that Precision will
                    24                  not initiate more than one export at a time.
                    25              4. SureClinical’s deadline to answer or otherwise respond to the Complaint is
                    26                  continued to 30 days after the continued hearing date on the Motion for
                    27                  Preliminary Injunction.
                    28
MORGAN, LEWIS &                                                                           JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC                     1
 ATTORNEYS AT LAW                                                                       PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 26 Filed 07/21/21 Page 3 of 4


                     1

                     2   Dated:   July 20, 2021                   Respectfully submitted,
                     3                                            SHEPPARD, MULLIN, RICHTER &
                                                                  HAMPTON LLP
                     4                                            Fred R. Puglisi
                                                                  Jay T. Ramsey
                     5

                     6                                            By /s/ Jay T. Ramsey
                                                                    Jay T. Ramsey
                     7                                              Attorneys for Plaintiff
                                                                    Precision for Medicine, LLC (f/k/a
                     8                                              Precision Oncology LLC; f/k/a Act
                                                                    Oncology, LLC)
                     9

                    10
                                                                  MORGAN, LEWIS & BOCKIUS LLP
                    11                                            Andrew J. Gray IV
                                                                  Lucy Wang
                    12                                            Walter S. Tester

                    13
                                                                  By /s/ Lucy Wang
                    14                                              Lucy Wang
                                                                    Attorneys for Defendant
                    15                                              SureClinical, Inc.

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                             JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC        2
 ATTORNEYS AT LAW                                                         PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 26 Filed 07/21/21 Page 4 of 4


                     1                                                ORDER
                     2
                                Pursuant to the Parties’ stipulation, the hearing in the above-captioned matter previously
                     3
                         scheduled for July 22, 2021 is hereby continued until August 12, 2021 at 11:00 a.m. The TRO
                     4
                         issued on June 23, 2021 will remain in full force and effect until the continued hearing date on the
                     5
                         Motion for Preliminary Injunction. During the period from now until the continued hearing date
                     6
                         on the Motion for Preliminary Injunction, Precision and SureClinical have agreed that Precision
                     7
                         will not initiate more than one export at a time. SureClinical’s deadline to answer or otherwise
                     8
                         respond to the Complaint is continued to 30 days after the new hearing date on the Motion for
                     9
                         Preliminary Injunction.
                    10
                                IT IS SO ORDERED.
                    11

                    12   Dated: July 21, 2021

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                          JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC                    3
 ATTORNEYS AT LAW                                                                      PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
